ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HARVEY (US 3,083,450) discloses a portable beverage heater.

	Applicant’s Oath/Declaration is acknowledged, filed on 03/25/2020, filed after examiner’s Notice of Allowance filed on 02/12/2020, and before issue fee payment on 04/08/2020.

Allowance of claims 1 – 8, 10 – 13, and 22 – 29 is indicated.

Drawings
The replacement drawings, filed on 04/08/2020 are considered and are entered by examiner. The replacement drawings are free of foreign marks, overcome the drawing deficiencies noted in the Miscellaneous communication filed on 04/03/2020, and are considered as not new matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
04/01/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761